  Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 1 of 47 PageID #: 79




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 SANDBOX SOFTWARE LLC,

                                  Plaintiff,
        v.                                          Civil Action No. 18-1649-MN

 18BIRDIES, LLC,

                                  Defendant.



                       DECLARATION OF RACHAEL D. LAMKIN
                  IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

I, Rachael D. Lamkin, declare as follows:

   1.        I am lead counsel of record for Defendant 18Birdies, LLC. I am an attorney licensed

             to practice law in all state and federal courts in California, the Eastern District of

             Texas, Colorado federal court, the Court of International Trade, and the Federal

             Circuit Court of Appeals. I was admitted pro hac vice in this matter on November 16,

             2018.

   2.        I have personal knowledge as to all facts in this declaration.

   3.        Attached as Exhibit A is a true and correct copy of the February 28, 2013 Final

             Rejection in the file history of the Asserted Patent.

   4.        Attached as Exhibit B is a true and correct copy of the Patentee’s Appeal Brief to the

             Patent And Trial Appeal Board in the file history of the Asserted Patent.

   5.        Attached as Exhibit C is a true and correct copy of the Examiner’s Response Brief in

             the file history of the Asserted Patent.

   6.        Attached as Exhibit D is a true and correct copy of the Infringement Chart Plaintiff

             filed with its Complaint.


                                                    1
  Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 2 of 47 PageID #: 80




Signed under penalty of perjury on December 19, 2018 in San Francisco, California.




                                                                   /s/ Rachael D. Lamkin
                                                                 Rachael D. Lamkin




                                              2
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 3 of 47 PageID #: 81




                   EXHIBIT A
               Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 4 of 47 PageID #: 82
                     UNITED STA 1ES      p AIBNT           AND TRADEMARK OFFICE
                                                                                        UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                        United States Patent and Trademark Office
                                                                                        Address:COMMISSIONER FOR PATENTS
                                                                                             P.O. Box 1450
                                                                                             Alexandria., Virginia 22313-1450
                                                                                             www.uspto.gov




   APPLICATION NO.              FILING DATE                     FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.               CONFIRMATION NO.

       13/198, 159               08/04/2011                       Marion O'Neill Lee        2170615-3                           7227

       49840             7590                 02/28/2013
                                                                                                            EXAMINER
       Baker Donelson
       Intellectual Property Department                                                                  HOANG, BACH V
       Monarch Plaza, Suite 1600
                                                                                            ART UNIT                       PAPER NUMBER
       3414 Peachtree Rd.
       A1LANTA, GA 30326                                                                       3718



                                                                                        NOTIFICATION DATE                 DELIVERY MODE

                                                                                            02/28/2013                      ELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated                         "Notification Date" to the
following e-mail address(es):
atlip@bakerdonelson.com
tdavis@bdbc.com
ipdocketing@bakerdonelson.com




PTOL-90A (Rev. 04/07)
                    Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 5 of 47 PageID #: 83
                                                                                       Application No.                                Applicant(s)

                                                                                        13/198, 159                                   LEE ET AL.
                         Office Action Summary                                         Examiner                                       Art Unit
                                                                                       BACH HOANG                                     3718
                   -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J.MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)IZI Responsive to communication(s) filed on 21 December 2012.
       2a)IZI This action is FINAL.                                  2b)O This action is non-final.
        3)0        An election was made by the applicant in response to a restriction requirement set forth during the interview on
                   __       ; the restriction requirement and election have been incorporated into this action.
        4)0        Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                   closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.
  Disposition of Claims

           5)1Zl Claim(s) 1-13 is/are pending in the application.
                   5a) Of the above claim(s) __                  is/are withdrawn from consideration.
           6)0     Claim(s) __            is/are allowed.
           7)1Zl Claim(s) 1-13 is/are rejected.
           8)[8J Claim(s)          1 is/are   objected to.
           9)0     Claim(s) __            are subject to restriction and/or election requirement.
  * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway
  program at a participating intellectual property office for the corresponding application. For more information, please see
  htto:/iwww.us_gto.aov/oatents/init events/gQh/index.[s_g or send an inquiry to PPHfeedback@us_gto.qov.

  Application Papers

       10)0 The specification is objected to by the Examiner.
       11)0 The drawing(s) filed on __                       is/are: a)O accepted or b)O objected to by the Examiner.
                   Applicant may not request that any objection to the drawing(s) be held in abeyance.                         See 37 CFR 1.85(a).
                   Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
                 a)O All     b)O Some * c)O None of:
                   1.0      Certified copies of the priority documents have been received.
                   2.0      Certified copies of the priority documents have been received in Application No. __                                        .
                   3.0      Copies of the certified copies of the priority documents have been received in this National Stage
                            application from the International Bureau (PCT Rule 17.2(a)).
                 *Seethe    attached detailed Office action for a list of the certified copies not received.


  Attachment{s)
  1) [8JNotice of References Cited (PT0-892)                                                          3)   0   Interview Summary (PT0-413)
                                                                                                               Paper No(s)/Mail Date. __   .
  2)   0    Information Disclosure Statement(s) (PTO/SB/08)                                           4)   0   Other: __   .
            Paper No(s)/Mail Date __    .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 09-12)                                                     Office Action Summary                                  Part of Paper No./Mail Date 20130201
     Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 6 of 47 PageID #: 84


Application/Control Number: 13/198, 159                                           Page 2
Art Unit: 3718

                                    DETAILED ACTION



1.      This responds to Applicant's amendments/arguments filed December 21, 2012.

        Claims 1-5 and 7-13 have been amended. Claims 1-13 are currently pending.



                                     Claim Objections



2.      Claim 1 is objected to because of the following informalities:



3.      Claim 1 recites "the select mobile computer device game application." However,

        only a "select mobile device game application" has been introduced. Limitations

        referring to the originally introduced element should use the same language as

        the originally introduced element in order to make the reference clear.



4.      Claim 1 recites "the second player's mobile computer device." However, only a

        "second player's mobile device" has been introduced. Limitations referring to the

        originally introduced element should use the same language as the originally

        introduced element in order to make the reference clear.



5.      Appropriate correction is required.



                             Claim Rejections - 35 USC§ 101
     Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 7 of 47 PageID #: 85


Application/Control Number: 13/198, 159                                                           Page 3
Art Unit: 3718

6.      35 U.S.C. 101 reads as follows:



        Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
        matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
        conditions and requirements of this title.



7.      Based upon consideration of all of the relevant factors with respect to the claim

        as a whole, claim(s) 1-9 are held to claim an abstract idea, and is/are therefore

        rejected as ineligible subject matter under 35 U.S.C. 101. The rationale for this

        finding is explained below.



8.      Claims 1 and 5 recite a method of providing a mobile device based game;

        however, there are no specifically recited machines which perform every step of

        the recited method.            For example, claim 1 recites providing, entering,

        transmitting, and verifying, however, what specific machine actually performs

        those steps is not recited. Furthermore, claim 1 recites "entering the occurrence

        of a game related event by a first player." The claim is read that a first player (a

        human) enters the occurrence of a game related event, and the claim attempts to

        claim a human--a human is not patentable subject matter and the performance of

        a step by a human is not a patentable specific machine for performing that step.

        Claims 2-4 and 6-9 depend from claims 1 or 5 and are rejected for the same

        reasons as claims 1 and 5.



                                Claim Rejections - 35 USC § 112
     Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 8 of 47 PageID #: 86


Application/Control Number: 13/198, 159                                                                     Page 4
Art Unit: 3718

9.      The following is a quotation of the second paragraph of 35 U.S.C. 112:



        The specification shall conclude with one or more claims particularly pointing out and distinctly
        claiming the subject matter which the applicant regards as his invention.



10.     Claims 2-3 are rejected under 35 U.S.C. 112, second paragraph, as being

        indefinite for failing to particularly point out and distinctly claim the subject matter

        which applicant regards as the invention.



11.     Claim 2 recites "the observed game related event." However, an observed game

        related event has not been previously introduced. It is unclear what the observed

        event is, and whether the observed event is related to previous events or is

        meant to introduce new observed events.



12.     Claim 3 depends from claim 2, inherits its deficiencies, does not cure its

        deficiencies, and is rejected for at least similar reasons as claim 2.



                                  Claim Rejections - 35 USC § 102



        (e) the invention was described in (1) an application for patent, published under section 122(b), by
        another filed in the United States before the invention by the applicant for patent or (2) a patent
        granted on an application for patent by another filed in the United States before the invention by the
        applicant for patent, except that an international application filed under the treaty defined in section
        351 (a) shall have the effects for purposes of this subsection of an application filed in the United States
        only if the international application designated the United States and was published under Article 21 (2)
        of such treaty in the English language.



13.      Claims 1, 5, and 10 are rejected under 35 U.S.C. 102(b) as being anticipated

        by US Pub. No. 2010/0004039 A1 ("Kelly'?,
  Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 9 of 47 PageID #: 87


Application/Control Number: 13/198, 159                                          Page 5
Art Unit: 3718

14.   In regards to claim 1, Kelly discloses a method for playing a mobile device

      based game, comprising the steps of:



      providing a first player's mobile computer device ("Users may access the system

       100 through web browsers on user devices 140 such as PCs, mobile phones,

       PDAs and the like." Kelly   ,r 0038.)   having a mobile device game application

       ("The system 100 may include a golf tournament 110, a social networking system

       115, an instant messenger 120, biogs 125, a golf course difficulty ranking system

       130, and a performance based scoring system 135 ... System 100 allows a "user

       may also submit a payment to participate in one or more tournaments 210 where

      a prize is awarded to the winner based up the user with the highest Splashie

      score." Kelly ,r0038-40.);



      providing a second player's mobile device having the select mobile computer

      device game application ("Users may access the system 100 through web

      browsers on user devices 140 such as PCs, mobile phones, PDAs and the like."

       Kelly ,r0038.);



      entering the occurrence of a game related event by a first player which has

      physically occurred at a remote location that enables the first player to advance

      in a mobile computer device game application into the first player's mobile

      computer device utilizing the mobile computer device game application ("A user

      plays a round of golf and enters the number of eagles, birdies, pars, bogeys,
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 10 of 47 PageID #: 88


Application/Control Number: 13/198, 159                                                Page 6
Art Unit: 3718

      double bogeys, triple bogeys they received as defined above into the system

       100." Kelly   ,r0041.   "The winner of the tournament is determined based on the

      Splashie score received during the tournament 440" Kelly       ,r0043.);


      transmitting the occurrence of the game related event from the first player's

       mobile computer device to a central server associated with the mobile computer

      device game application ("The system receives a set of scores for 18 holes of

      golf played by a golfer." Kelly ,r0043.);



      verifying the occurrence of the game related event by sending a message from

      the central server to the second player's mobile computer device located at the

      remote location ("The system may communicate the entered set to the second

      participant and the second participant and queries the second participant to

      either confirm the accuracy of the entered set or deny the accuracy of the

      entered set." Kelly      ,r 0013.   "the system is configured to display the received

      scores from the first golfer to the second golfer. In a step 530, the system is

      configured to query the second golfer to either confirm or deny accuracy of the

      set of scores." Kelly ,r0051.), and



      transmitting a verification response from the second player's mobile computer

      device to the central server ("In a step 540, the system is configured to receive

      either a confirmation or denial of the accuracy of the scores." Kelly      ,r0051.),
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 11 of 47 PageID #: 89


Application/Control Number: 13/198, 159                                                                 Page 7
Art Unit: 3718

      changing a score associated with the first player which is stored on the central

      server in response to the verifying of the occurrence of the game related event

      ("If a confirmation is received, then the system assigns a status of verified to the

      score."     Kelly   ,r 0051.      "The system will only stores data in the tournament

      qualifier database if it is based on verified scores." Kelly ,r0054.).



15.   Claims 5 and 10 recite similar limitations as claim 1 and are rejected for at

      least similar reasons as claim 1. Furthermore, regarding claim 5, Kelly discloses

      a user may be displayed his score. Kelley                ,r0041.     Furthermore, regarding claim

       10, Kelley's second user who verifies scores is also a game participant. Kelly                          ,r
      0013.



                                Claim Rejections - 35 USC § 103



16.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

      obviousness rejections set forth in this Office action:



      (a) A patent may not be obtained though the invention is not identically disclosed or described as set
      forth in section 102 of this title, if the differences between the subject matter sought to be patented and
      the prior art are such that the subject matter as a whole would have been obvious at the time the
      invention was made to a person having ordinary skill in the art to which said subject matter pertains.
      Patentability shall not be negatived by the manner in which the invention was made.



17.    Claims 2, 3, 6, 7, 8, and 11 are rejected under 35 U.S.C. 103(a) as being

       unpatentable over Kelly in view of Official Notice.
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 12 of 47 PageID #: 90


Application/Control Number: 13/198, 159                                           Page 8
Art Unit: 3718

18.   In regards to claim 2, Kelly discloses the method of claim 1 but does not

      explicitly recite wherein the observed game related event is associated with an

      action taken by the second player.



19.   Official Notice is taken that in golf tournaments, players often allow each other

      "gimmies." Gimmies are, for example, putts that a second player may concede

      to a first player so that the first player does not have to try the putt. Gimmies

      potentially affect scores as players are granted a hole-in.          Gimmies are

      sportsman gestures between players.



20.    It would have been obvious to one having ordinary skill in the art at the time the

      invention was made to modify the Kelly reference to allow scores to be affected

      by gimmies as taught by Official Notice in order to allow for a gold tournament to

      allow for traditional sportsman gestures because said feature is desirable when

      providing golf games as found in claim 2.



21.   Claim 8 recites similar limitations as claim 2 and is rejected for at least similar

      reasons as claim 2.



22.   In regards to claim 3, Kelly discloses the method of claim 2 but does not

      explicitly recite further comprising a third player's mobile computer device having

      a mobile computer device game application, and wherein in response to the

      second player denying the verification of the game related event the server
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 13 of 47 PageID #: 91


Application/Control Number: 13/198, 159                                               Page 9
Art Unit: 3718

      sends a message to the third player's mobile computer device in the vicinity of

      the first and second players to verify the occurrence of the game related event.



23.    Kelly does, however, teach that golf is played in foursomes. Kelly   ,r0054.


24.   Official Notice is taken that golf tournaments allow foursomes to compete

      concurrently. Official Notice is also taken that if there are disputes, a third party

       may be requested in order to provide the third party's opinion on the dispute.



25.    It would have been obvious to one having ordinary skill in the art at the time the

       invention was made to modify the Kelly reference to allow a third participant to

      verify scores if a second participant denies verification in order to allow for a

      second opinion and dispute resolution because said feature is desirable when

      disputes arise as found in claim 3.



26.   Claims 6, 7, and 11 recite similar limitations as claim 3 and are rejected for at

       least similar reasons as claim 1.



27.    Claim 4, 9, 12, and 13 is rejected under 35 U.S.C. 103(a) as being

       unpatentable over Kelly as applied above, and further in view of US Pub.

      No. 2007/0167136 A1 ("Groth'?-
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 14 of 47 PageID #: 92


Application/Control Number: 13/198, 159                                            Page 1O
Art Unit: 3718

28.   In regards to claim 4, Kelly discloses the method of claim 1 but does not

      explicitly recite wherein the first player mobile computer device and the second

      player mobile computer device are location detection enabled, wherein said

      central server can determine if the first and second players are within a general

      location to enable the first and second players to interact, and wherein the central

      server can notify the first and second players of each others locations.



29.   Groth, however, teaches a "computing device is configured to monitor a local

      vicinity around a user and detect identification devices located in the vicinity.

      When an identification device is detected, data is read from the device and a

      person associated with the device is identified. One or more user applications are

      searched to determine if the identified person is listed in a user application. If so,

      a notification is provided to the user that the identified person is in the vicinity."

      Groth Abstract. "In at least one implementation, a location of a person of interest

      relative to the user is indicated when the person of interest is detected." Groth   ,r
      0004.



30.    It would have been obvious to one having ordinary skill in the art at the time the

      invention was made to modify the Kelly reference to provide the user's locations

      in order to notify users when in close proximity as taught by Groth in order to

      allow for notifications of relevant nearby users because Groth suggests said

      feature is desirable when providing interaction between users as found in claim

      4.
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 15 of 47 PageID #: 93


Application/Control Number: 13/198, 159                                          Page 11
Art Unit: 3718

31.    Incorporating Groth's location detection and notification leads to the predictable

      result that players will be notified when important other players are nearby (for

      example playing partners). This allows players in the same group to be alerted

      to the location of playing partners be alerted to one another's presence to begin

      play or engage in other tournament activities.



32.   Claims 9, 12, and 13 recite similar limitations as claim 3 and are rejected for

      at least similar reasons as claim 1.



                  Response to Amendment/Response to Arguments



33.   Applicant's arguments regarding the 35 USC 101 rejections have been fully

      considered but they are not persuasive. The rejection is based on the claimed

      subject matter, not the Specification. The actual claimed subject matter is not

      claimed as performed by a specific machine. For example, the claim recites the

      step of providing a first player's mobile computer. A specific machine does not

      provide the computer; because the claim only recites "providing," anything can

      perform that step of providing; i.e., a sales person can provide a mobile

      computer.    Furthermore, the Applicant specifically points to "entering." Again,

      anything can perform entering; a person typing on a keypad enters information.

      As the claims do not expressly recite a specific machine which performs the

      specific tasks, the claims recite that anything can perform those tasks. The lack

      of any particular machine implementing a method tends to show that the machine
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 16 of 47 PageID #: 94


Application/Control Number: 13/198, 159                                            Page 12
Art Unit: 3718

       is drawn to an abstract idea.     See Interim Guidance for Determining Subject

       Matter Eligibility for Process Claims in View of Bilski v. Kappas, Fed. Reg. Vol. 75

       No. 143 at 43925 (July 27, 2010).



34.   Applicant's   amendments     and arguments     with respect to the 35 USC 112

       rejections have been fully considered and are persuasive.         The 35 USC 112

       rejections of claims 1-4 and 13 have been withdrawn.



35.   Applicant's arguments with respect to the 35 USC 102 and 103 rejections of

       claims 1-13 have been considered but are moot because the arguments do not

       apply to any of the references being used in the current rejection.



                                       Conclusion



1.     Applicant's amendment necessitated the new ground(s) of rejection presented in

this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

CFR 1.136(a).

       A shortened statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action. In the event a first reply is filed within

TWO MONTHS of the mailing date of this final action and the advisory action is not

mailed until after the end of the THREE-MONTH shortened statutory period, then the

shortened statutory period will expire on the date the advisory action is mailed, and any
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 17 of 47 PageID #: 95


Application/Control Number: 13/198, 159                                             Page 13
Art Unit: 3718

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later

than SIX MONTHS from the date of this final action.

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to BACH HOANG whose telephone number is (571 )270-

3105. The examiner can normally be reached on Monday - Thursday and every other

Friday, 8:15 AM - 5:15 PM.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the

organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BACH HOANG/
Examiner, Art Unit 3718
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 18 of 47 PageID #: 96


Application/Control Number: 13/198, 159                              Page 14
Art Unit: 3718

/Arthur 0. Hall/
Supervisory Patent Examiner, Art Unit 3718
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 19 of 47 PageID #: 97




                    EXHIBIT B
   Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 20 of 47 PageID #: 98




 N THE UNITED STATES PATENT AND TRADEMARKO                      CE


 n Re           ication         of       )
                                         )
Marion     O'Neill        Lee            )        ner:              Bach
                                         )                      '
         s r.   No.      13/198,159      )Art    Unit:   3718
                                         )
Filed:               t   4'   2011       )
                                         )
For:     System and Method For           )
         Gaming Utilizing A              )
               e       ce                )




                                      APPEAL BRIEF




                                             1
       Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 21 of 47 PageID #: 99



             IN THE UN                       STATE              PATENT AN                 TRADEMARK0


In                  li         t

Ma      on O'              1                                             )Examiner:
                                                                         )
                         No.       1 /1           ,1 9                   )           Unit:             718
                                                                         )
                                   4,     2011                           )
                                                                         )
For:                       and Method For                                )
                           Utili  ing A                                  )
                           Dev ce                                        )




                                                                APPEAL BRIEF

I.      INTRODUCTION
                   sis         an                 al     from      t               cision         mailed           February          28,    2013
of     the                                         r,                    Art       Unit         3718,        objecting          to    claim        1
for     an in             rmaliti            s;        rejecting              claims           1 9 under               35 U.S.C.      §101         s
being         an abstract                               ; rejecting                claims         2-3        under        35 U.S.C.         §112
as be               inde            nite,          rejecting                 cla           1,     5,     and      10 under          35 U.S.C.
§102         as    be ng anticipated                            by Kelley;                 rejecting              claims       2,    3,    6,   7,
8 and         11 under                  35 U.S.C.              §103      as        being         made        obvious        by Kelley           in
view     of Official                     Notice;              and rejecting                 claims           4,    9,    12 and      13 under
35 U.S.C.                §103       as            ing     made         obvious            by Kelley               in    view    of    Groth.


II.           REAL PARTY IN INTEREST
             The Applicant                   is         the     real         party        in     interest.


III.              RELATED APPEALS AND INTERFERENCES
          None.


IV.          STATUS OF THE CLAIMS
             Claims            1-13         stand             rejected             by      the         official            action         mailed


                                                                               2
      Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 22 of 47 PageID #: 100




                            8'          0                                   1                                                                         nt      hereby
              l     t            re           tion         o          l                      -13.


V.       STATUS OF AMENDMENTS
              None.


VI.           SUMMARYOF CLAIMED SUBJECT MATTER
                        A          t               for     pla            ng             mobi                                  r dev                  ba ed
(P 4,             L 10,                f.     10),                                   ng the           s ep             of:
                                                     r          pla            r'            mobil                                 r                               ng
sel                                    devi               game                  li           tion       (P 4,                  19,                    1 );
              p                               second             player'                     mobi      e                                              the      select
         l                         er                    ce game                        lication                (P 4,          L 19,           ref.         16);
              entering                 the         occurrence                       o     a game                rela         ed        event                 a first
player             which               has         physically                   occurred                   at     a         remote         location                that
e        ls             he        first            pl           r     to        a                     in        a mobi             e                    r               ce
game          application                         into      the           first              player's              mobile               computer              device
utilizing                   the        mobile             computer                   device           game         application                        (P 7,        L 20
through             P 8,           L 7);
              transmitting                        the     occurrence                      of the           game related                    event            from the
first              player's                   mobile                computer                     device                to          a     central               server
associated                   with            the        mobile            computer                  device             game application                            (P 7,
L 20 through                       P 8,            L 7);
             verifying                  the         occurrence                      of the          game related                        event         by sending
a message                   from            the         central             server               to     the        second               player's              mobile
computer                device               located             at       the           remote         location                    (P 8,        L 8-18),
              transmitting                        a verification                          response               from          the       second            player's
mobile             computer                  device            to     the            central           server                (P 5,        L 21 through                      P
6,      Ll)        and       (P 9,            L 4-16),
              changing                 a score              associated                        with         the         first            player          which           is
stored             on the              central              server              in        response                to         the       verifying              of      the
occurrence                   of        the         game related                         event.


                                                                                         3
     Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 23 of 47 PageID #: 101




             5.            me                                  di                            il                                                         ed
                     0,                 . 10),                             ing                     t
             t                                                             0                                                                                  1
        nt         rom            remot                        ion              h                 the         u                                        per        on'
mobil                                                    (P     4,         L 19,                  . 15)             t                                             r       (p
7,      L                                           L    7) ;
                                                                     tt             reque                 from             the                               rson'
                                    r                                          he                             s               r,                       respons
t                                                                                                                                                         r           o
s                                                                i                      4,    L 19,               ref.         1 );
                                                               tt                                       ion        request             w th the              second
person's                                                         devi                              in         re               se      tran             tting               a
verif               tion                spans             rom             the            econd                    rson'        s      mob le                              er
devi                o the                ntral          server                 (P 8,         L 8-18),                   and
             r                          the         rificat                on            sponse              from         the         second                 rson's
mobile                              r              ce     wi              the       central               server,                   and      reflecting                     a
change              in        the         first          person's                                      score              in          response               to           an
affirmat                      verification                     response                  from          the         second             person's            mobile
device             (P 8,          L 12 14),               (P 5,            L 21              hrough               P 6,         Ll)        and     (P 9,           L 4-
16) .


             10.          A mobile                computer                device             based            game            system            (P 4,         L 10,
ref.         10)     comprising,
             a central                  server;
             a first           mobile             computer                device             having           a mobile                 computer              device
gaming            application                     software                (P 4,          L 19,           ref.            15);
             a     second           mobile              computer                 device            having                 the         mobi             computer
device            gaming            application                  software                    (P 4,           L 19,             ref.        15);
             said         first           and       second                mobile             devices                each           having         means               for
entering                 an    observed              gaming                game          related                  event            into         said      mobile
computer             device              as     a scoring                  request                (P 7,           L 20 through                    P 8,        L 7),


                                                                                    4
      Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 24 of 47 PageID #: 102




           me                     t                                                                                                               l
                                                                                                                                                            7,     L         0




                                                                                             ir                                                   (P        7,    L          0
                                                                                             smitting                                                                        t
                                                                                                                     il                                     8,
    8) ;                                                                                                0                                    t        on
    rom                         cond            mobil                                        (P        8,      L     8-     8) ,         nd                                  r
p                                                     i     i      t                                                               rom
mob                                  r                ce          nd                                                                                         a     co
advancement                     ssociat                         w th     s         d                                                        rel         ted       event
scor                            st            (P 8,         L 12-14),                              , L 21 th                          p 6,            Ll)                 (P
9,     L 4 16).




VII.            GROUNDSOF REJECTION TO BE REVIEWEDON APPEAL
            Claim          1 are                objected                 to        for            informalities;                      cla                   1-9        are
rejected              under              35 U.S.C.                §101        as being                  an abstract                  idea;             claims          2-3
are        rejected             under            35 U.S.C.                   §112           as     being        indefinite,                      cla              1,    5,
and        10 are          rejected                       under         35 U.S.C.                      §102     as        being        anticipated                      by
Kelley;            claims                2,     3,         6,     7,     8 and               11 are            rejected               under             35 U.S.C.
§103         as    being             made           obvious              by        Kelley               in     view        of     Official                   Notice;
and        claims          4,            9,    12         and      13        are        rejected                under           35     U.S.C.               §103        as
being           made     obvious                 by         Kelley            in       view            of     Groth.


VIII.             ARGUMENT


(A) Claim              1 is              objected                 to because                      of    informalities.
            The       examiner                  has         taken        the           position               that        claim         1 recites                  "the
select            mobile         computer                       device         game              application"                   and     that            the       claim
only        defines             a "select                   mobile            device               game application".                                 Similarly,


                                                                                        5
        Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 25 of 47 PageID #: 103



                                                                                                                                                                                  II
    l    im 1                                     \\
                                                                                                                                                       r
                                                                                                                                                                             II
              t                                                                                                                         mobil                                                       f
                                                                                                             on      unde                10        and           10      are                not
                                        l                      tands                                      amend               c                    to                  lude                 t
word"                                   r   11
                                                  to     the             two


(B) Claims                        1 is           rejected                under            35 U.S.C.                  §101.
               The                                      ha              ken          he         pos          tion          that               l             1 re             i tes                  a
         hod            of                              ng              mobi         e                   ce         based               game,              but                         t        no
          i                                      it      d machine                   i             hown wh ch per                                                 ry stop                       o
the                    i                     thod.                Fo          exampl                ,    claim                1      reci         es       "p                              ng"'
"ent           r ng",              "tran                     tting"           and         "verif                ng",              but       a specific                  machine
is       not           recited.                          rstly,           Applicant                     re           ctfully                 s              ts        that                 this
position                         s incorrect.                           The mobile                                  ce        is        provided                 upon             which
text              is         "entered",                        that           text             is        "transmitted"                             by            the         device
                  ),         and             he                       /server             "verifies"                          the        entry             th                              text
messages                                    their            confirmat                   ons        mess                 s.         Furthermore,                                       a        is
"entered"                        with            a key          pad        of        the           mobile            device                 system.                   Secondly,
Applicant                     respectfully                            submits            that           there         is          not       a requirement                                  that
a                                device                perform                all         steps,                which                may          be       accomplished
through                    the     mobile                device               and        the        server.


( C) Claims                        5 is                rejected           under                35 U.S.C.                  §101.
               The           examiner                    has          taken         the            position                   that          claim           5 recites                               a
method                  of        providing                       a     mobile                 device               based               game,              but          that                    no
specifically                        recited                   machines               is        shown which                        performs                 every         stop                   of
the        recited                  method.                       For         example,                   claim                5 recites                    "providing",
"entering",                        "transmitting"                             and         "verifying",                            but       a specific                   machine
is       not           recited.                     Firstly,              Applicant                     respectfully                         submits                  that                 this
position                     is     incorrect.                          The mobile                      device                is        provided                 upon             which
text              is         "entered",                        that           text             is        "transmitted"                             by            the         device
(phone),                     and        the             phone/server                      "verifies"                          the        entry             through                         text


                                                                                               6
     Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 26 of 47 PageID #: 104




                           nd                 r                i            tion            me                                Fu                                     t         i
"                    II
                            th                                                              nto        t            mob                                                    em.
      condly,                                                               tfully                                       t                                i          not
                                                         ngl            dev                                 rm           l                                          may
              li                      h                  the        mob                                     and         the


(D)       Claim             2 is           rejected                under             35 U.S.C.                   §112          as being              indefinite.
             The                      ner     ha         t     ken the                        it                  hat              aim 2 is               ndef                 t
      caus                            it           "t                   s                   game rel               ted          event"           ha           not
p            OU                                                                                                         lly                     t              hat         t
ob                                           at     d event                 is     clearly                 the                     ously            described                  in
C      im 1,               ine        10 in             the                   se        "the          occurrence                           a game               related
event".                         in,          f the                          ner's           position                tot                 reject            ans        under
102          nd           103         are         not          affirmed                     and        if         this             Board            af        irms         the
                   r's       position                   with           regard            to        section               112,           Applicant                   stands
re            to          amend             laim          1 to          incl                   the          word         "observed"                      w th         "game
related              event".


(E) Claim                  1 under                35 U.S.C.                  §102           as being               anticipated                       by Kelly.
             Claim              1 describes                        a     method               for           playing                a     mobile               computer
device             based              game,             comprising                      the           steps             of         providing                   a      first
player's                  mobile           computer                device            having                a select                mobile            device              game
application,                      providing                    a second                 player's                  mobi                 device            having            the
select              mobile                 computer                    device               game            application,                        entering                   the
occurrence                   of        a game                related               event             by       a     first              player            which             has
physically                   occurred                   at     a remote                     location                that            enables               the         first
player         to advance                     in a mobile                        computer              device                game application                            into
the       first             player's                mobile                  computer                  device                 utilizing                the           mobile
computer                  device            game         application,                          transmitting                         the     occurrence                         of
the      game              related                event            from           the         first           player's                   mobile               computer
device             to       a     central                server               associated                      with            the        mobile               computer
device             game           application,                          verifying                     the          occurrence                    of           the        game


                                                                                        7
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 27 of 47 PageID #: 105




                    EXHIBIT C
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 28 of 47 PageID #: 106




         UNITED STATES PATENT AND TRADEMARK OFFICE

                                                                           Commissioner for Patents
                                                          United States Patent and Trademark Office
                                                                                      P.O. Box 1450
                                                                          Alexandria, VA 22313-1450
                                                                                      www.uspto.gov




                 BEFORE THE PATENT TRIAL AND APPEAL BOARD


    Application Number: 13/198,259
    Filing Date: August 4, 2011
    Appellant(s): LEE ET AL.




                                    Dorian B. Kennedy
                                      For Appellant


                                 EXAMINER'S ANSWER




    This is in response to the appeal brief filed August 12, 2013.
 Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 29 of 47 PageID #: 107


Application/Control Number: 13/198, 159                                            Page 2
Art Unit: 3718

      (1) Grounds of Rejection to be Reviewed on Appeal

       Every ground of rejection set forth in the Office action dated February 28, 2013

from which the appeal is taken is being maintained by the examiner except for the

grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS."

New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS

OF REJECTION."

      WITHDRAWN REJECTIONS

      The following grounds of rejection are not presented for review on appeal

because they have been withdrawn by the examiner. The 35 USC 101 Rejections of

claims 1-9 are withdrawn.

      (2) Response to Argument

I.     Claims 2 And 3 Are Rejected Under 35 USC 112, Second Paragraph,

      Because A "Game Related Event" Is Not Necessarily An "Observed Game

      Related Event"

      The "observed game related event" recited in claim 2 can be interpreted in two

different ways in relation to the "game related event" recited in claims 1 and 3. In one

interpretation, the "observed game related event" recited in claim 2 is a different game

related event from the "game related event" recited in claims 1 and 3. An observed

game related event is a specific (i.e., more limited) type of game related event, and so it

is unclear whether claim 2 is meant to further limit the game related event of claim 1 or

whether claim 2 is meant to introduce a new type of game related event.               The

Specification, at 6:18-7:16 also describes multiple game related events occur in a game,
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 30 of 47 PageID #: 108




                    EXHIBIT D
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 31 of 47 PageID #: 109
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 1 of 17 PageID #: 25




                      EXHIBIT B
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 32 of 47 PageID #: 110
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 2 of 17 PageID #: 26




U.S. Patent No. 9,737,803 B2                  EXHIBIT B

Claim 1

A method for playing a     The photograph below shows two mobile computer devices (phones)
mobile computer device     on which are loaded the Accused product app. (The series of
based game based on a      photographs herein show two phones set side by side for the first and
plurality   of    game     second players, the first player's device is shown on the right hand side
related events which       while the second player's device is shown on the left hand side for all
relates     to       the   the following claims and photographs.)
observation of another
player's         action,
comprising the steps of:




providing     a   first See photograph above.
player's        mobile
computer device having
a select mobile device
game application;

providing a second See photograph above.
player's mobile device
having    the     select
mobile computer device
game application;

entering the occurrence The photograph below shows that the first player may enter the second
of each game related player's final score or other game related events such as "Fairway Hit"
event of a plurality of and direction, "Green in Regulation", number of "Putts", number of

                                                 1
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 33 of 47 PageID #: 111
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 3 of 17 PageID #: 27



game related events at      "Chip Shots", number of "Greenside Sand Shots", and number of
the time of occurrence      "Penalties", this game related event data is referenced here as
of each game related        "information". The information may be entered at any time including
event by a first player     at the end of each hole of an 18 hole round of golf.
which has physically
occurred at a remote
location which relates
to the observation of
another player's action
that enables the first
player to advance in a
mobile computer device
game application into
the first player's mobile
computer           device
utilizing the mobile
computer device game
application;




                            First player entering 8 as the final score for the hole for the second
                            player.




                            The score of 8 for the second player appears on the first players
                            mobile computer device.


                                                 2
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 34 of 47 PageID #: 112
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 4 of 17 PageID #: 28



transmitting          the Once the information is entered into the mobile computer device, the
occurrence of each mobile computer device transmits the information to the central server
game related event of for 18Birdies. See photographs above.
the plurality of game
related events at the
time of occurrence of
each game related event
which relates to the
observation of another
player's action from the
first player's mobile
computer device to a
central            server
associated with the
mobile computer device
game application;

verifying             the   The photograph below shows that the central server then sends the
occurrence of each          information to the second player's mobile computer device as the
game related event of       second player's mobile computer now shows the information that was
the plurality of game       entered through the first player's mobile computer. The second player
related    events      by   may then (verify) confirm or change the information through entering
sending a message from      a change in the information on the second player's mobile computer.
the central server to the
second player's mobile
computer          device
located at the remote
location upon each
game related event of
the plurality of game
related events,




                            The score of 8 now appears on the second players mobile computer
                            device for verification purposes.


                                                 3
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 35 of 47 PageID #: 113
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 5 of 17 PageID #: 29




transmitting           a   The changed information is then transmitted from the second player's
verification    response   mobile computer device to the 18Birdies central server.
from      the     second
player's          mobile   The second pplayer
                                           y transmits a verification response
                                                                          p    byy accepting
                                                                                       p g the
computer device to the     scope
                              p of 8,, or byy changing
                                                   g g the score to another score (shown as the
central server upon        entry of a change to a 6 in the photograph below).
each game related event
of the plurality of game
related events,




changing     a     score The photograph below shows the change in the information entered by
associated with the first the second player on the first player's mobile computer device which is
player which is stored stored on the central server.
on the central server in
response      to     the
verifying     of     the
occurrence of each
game related event.




                                               4
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 36 of 47 PageID #: 114
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 6 of 17 PageID #: 30




                     The verified score of 6 has now been changed, stored in the central
                     server, and transmitted to the first player who's phone now shows a
                     score of 6 for the second player. The first player's score commenced
                     as 4 strokes below the second player's score of 8 so the first player has
                     advanced by 4 strokes. During the verification process the score of the
                     second player was changed from 8 to 6, therefore, a change was made
                     that resulted in the first player being only 2 strokes ahead for the hole.
                     Both players then advance to the next hole.




                                           5
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 37 of 47 PageID #: 115
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 7 of 17 PageID #: 31




                     The photograph above shows other game related events which may be
                     entered, transmitted, verified, and retransmitted, such as "Fairway Hit"
                     and direction, "Green in Regulation", number of "Putts", number of
                     "Chip Shots", number of "Greenside Sand Shots", and number of
                     "Penalties".




                                          6
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 38 of 47 PageID #: 116
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 8 of 17 PageID #: 32




Claim 5

A       method      of    The photograph below shows two mobile computer devices (phones) on
providing a mobile        which are loaded the Accused product app. which is a method of
computer        device    providing a mobile computer device based game based on a plurality of
based game based on       observed game related events.
a plurality of game
related events which
relates     to     the
observation         of
another        player's
action at the time of
occurrence of each
game related event,
comprising the steps
of:




transmitting a request    The photograph below shows that the first player may enter the second
to enter each score       player's final score or other game related events such as "Fairway Hit"
enabling game related     and direction, "Green in Regulation", number of "Putts", number of
event of the plurality    "Chip Shots", number of "Greenside Sand Shots", and number of
of    game      related   "Penalties", this game related event data is referenced here as
events from a remote      "information". The information may be entered at any time including at
location through the      the end of each hole of an 18 hole round of golf.
use of a first person's
mobile       computer
device to a central
server which relates
to the observation of
another        player's
action at the time of
occurrence of each
game related event;



                                                 7
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 39 of 47 PageID #: 117
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 9 of 17 PageID #: 33




                   The score of 8 for the second player is entered and transmitted from the
                   first player's mobile computer device to a central server wherein the
                   score of 8 then appears on the first player's mobile computer device.




                                          8
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 40 of 47 PageID #: 118
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 10 of 17 PageID #: 34




receiving         each    Once the information is entered into the mobile computer device, the
transmitted request       mobile computer device transmits the information to and is received by
from the first person's   the central server for 18Birdies. The central server then transmits the
mobile       computer     information to the second player's mobile computer device, as shown in
device     with     the   the photograph below, thereby allowing for verification by the second
central server, and in    player.
response transmitting
a verification request
from the central
server to a second
person's        mobile
device upon each of
the plurality of game
related events which
relates     to      the
observation          of
another        player's
action at the time of
occurrence of each
game related event;

receiving          the See pphotograph
                                 g p above wherein the second pplayer's
                                                                      y     mobile computer
                                                                                      p
transmitted            device receives the information wherein the second pplayer
                                                                              y may verify
verification request the information by confirming or changing the information.
with     the   second
person's       mobile
computer        device
upon the completion
of each game related
event of the plurality
of     game    related
events which relates
to the observation of
another       player's
action at the time of
occurrence of each
game related event
and     in   response
transmitting         a
verification response
from the second
person's       mobile
computer device to
the central server for
each game related
                                                 9
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 41 of 47 PageID #: 119
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 11 of 17 PageID #: 35



event of the plurality The score of 8 now appears on the second players mobile computer
of    game     related device for verification purposes.
events which relates
to the observation of
another       player's
action at the time of
occurrence of each
game related event,
and




                      The second player may verify by accepting the score or changing it to a
                      6 and transmitting it to the central server.

receiving            the The confirmed or changed information is transmitted and received by
verification response 18Birdies central server, the information then appears on the first
from the second person's mobile computer device.
person's         mobile
computer device with
the central server for
each game related
event of the plurality
of     game      related
events which relates
to the observation of
another         player's
action at the time of
occurrence of each
game related event,
and     reflecting     a
change in the first
person's game score
in response to each
affirmative
verification response

                                            10
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 42 of 47 PageID #: 120
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 12 of 17 PageID #: 36



from the second
person's        mobile
device for each game
related event of the
plurality of game
related events which
relates     to     the
observation         of
another        player's
action at the time of
occurrence of each
game related event.




                          The photograph above shows other game related events which may be
                          entered, transmitted, (changed) verified, and retransmitted, such as
                          "Fairway Hit" and direction, "Green in Regulation", number of "Putts",
                          number of "Chip Shots", number of "Greenside Sand Shots", and
                          number of "Penalties".




                                                11
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 43 of 47 PageID #: 121
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 13 of 17 PageID #: 37



Claim 10

A mobile computer        The photograph below shows two mobile computer devices (phones) on
device based game        which are loaded the Accused product app which includes a plurality of
based on a plurality     game related events which relates to the observation of another player's
of    game     related   action at the time of occurrence of each game related event. The game
events which relates     related events include such actions as "Fairway Hit" and direction,
to the observation of    "Green in Regulation", number of "Putts", number of "Chip Shots",
another       player's   number of "Greenside Sand Shots", and number of "Penalties", this
action at the time of    game related event data is referenced here as "information".
occurrence of each
game related event
comprising,




a central server;        18Birdies has a central server which controls the function of the
                         Accused Product app.

a     first mobile 18Birdies provides a mobile computer device gaming application
computer    device software that is installed on a first mobile computer device. See
having a mobile photograph above.
computer    device
gaming application
software;

a second mobile 18Birdies provides a mobile computer device gaming application
computer   device software that is installed on a second mobile computer device. See
having the mobile photograph above.
computer   device
gaming application

                                               12
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 44 of 47 PageID #: 122
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 14 of 17 PageID #: 38



software;

said first and second     The photograph above shows the first and second mobile devices having
mobile devices each       means for entering the information, the first and second mobile devices
having means for          transmit the information to 18Birdies' central server for processing.
entering an observed
gaming game related
event of the plurality
of    game      related
events which relates
to the observation of
another        player's
action at the time of
occurrence of each
game related event
into said mobile
computer device as a
scoring request for
each game related
event of the plurality
of    game      related
events which relates
to the observation of
another        player's
action at the time of
occurrence of each
game related event,
and      means      for
transmitting       said
entered gaming game
related event scoring
request to said central
server for processing
for each game related
event of the plurality
of    game      related
events which relates
to the observation of
another        player's
action at the time of
occurrence of each
game related event,
and                       The score of 8 for the second player is entered and transmitted from the
                          first player's mobile computer device to a central server wherein the
                          score of 8 then appears on the first player's mobile computer device.


                                                13
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 45 of 47 PageID #: 123
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 15 of 17 PageID #: 39




said central server        18Birdies has a central server which processes the information from the
having      processing     first mobile device. 18Birdies transmits the information from the central
means for processing       server to second mobile device wherein the information may be
said scoring request       confirmed or changed for verification purposes. 18Birdies' central
from said first mobile     server receives the responsive information from the second mobile
device for each game       device. The 18Birdies central server processes the information from the
related event of the       second mobile device and in response thereto processes a score
plurality of game          advancement in the form of a score or other informational event such as
related events which       "Fairway Hit" and direction, "Green in Regulation", number of "Putts",
relates     to       the   number of "Chip Shots", number of "Greenside Sand Shots", and
observation           of   number of "Penalties". The information may be entered at any time
another         player's   including at the end of each hole of an 18 hole round of golf.
action at the time of
occurrence of each
game related event,
means                for
transmitting           a
verification request
from said central
server to said second
mobile device for
each game related
event of the plurality
of     game      related
events which relates
to the observation of
another         player's
action at the time of
occurrence of each
came related event;
means for receiving a
response     to     said
verification request
from said second           The score of 8 now appears on the second players mobile computer
mobile device for          device for verification purposes.
each game related
event of the plurality
of     game      related
events which relates
to the observation of
another         player's
action at the time of
occurrence of each
game related event,


                                                 14
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 46 of 47 PageID #: 124
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 16 of 17 PageID #: 40



and      means      for
processing         said
verification request
response from said
second         mobile
computer device and
in response thereto
processing a score
advancement
associated with said
observed       gaming
game related event
scoring request for
each game related
event of the plurality
of     game     related
events which relates
to the observation of
another       player's
action at the time of The second player may accept or change the score to a 6 and transmit it
occurrence of each from the second mobile device to the central server which receives the
game related event.     response from the second mobile device.




                                             15
Case 1:18-cv-01649-MN Document 9 Filed 12/19/18 Page 47 of 47 PageID #: 125
 Case 1:18-cv-01649-LPS Document 1-2 Filed 10/23/18 Page 17 of 17 PageID #: 41



                    The photograph above shows other game related events which may be
                    entered, transmitted, verified, and retransmitted, such as "Fairway Hit"
                    and direction, "Green in Regulation", number of "Putts", number of
                    "Chip Shots", number of "Greenside Sand Shots", and number of
                    "Penalties".




                                          16
